DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

Response to Amendment
The amendment filed 17 September 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
New limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel” is not supported by the original disclosure.  Applicant points to Figs. 1 and 2 as supposedly teaching this limitation, but the width of buffer pad 14 is greater than the width of the holes 23, 33 .  
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kuo and King fail to disclose "the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel".  The examiner respectfully disagrees.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113(I).  In the present case applicant’s buffer pad has the shape of a hollow “H” in the best mode embodiment shown in Figs. 1 and 2, while King’s buffer pad 125 also has the same hollow “H” shape as shown in Figs. 12-14.  Even if the method were considered to be different, the final product does not differ.  Secondly, King does disclose "the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.  King’s buffer pad changes it’s shape in the step shown in Fig. 12; this step is neither before nor after the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1:	New limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel” is not described in the specification.  Applicant points to Figs. 1 and 2 as supposedly teaching this limitation, but the width of buffer pad 14 is greater than the width of the holes 23, 33 through which it must be inserted and thus the configuration of Fig. 2 could 
Claims 2-7 inherit the deficiency of claim 1.
With respect to claim 8:	New limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel” is not described in the specification.  Applicant points to Figs. 1 and 2 as supposedly teaching this limitation, but the width of buffer pad 14 is greater than the width of the holes 23, 33 through which it must be inserted and thus the configuration of Fig. 2 could only be achieved by deforming the buffer pad so that it can fit through the holes before the fixing member fixes the reflective sheet onto the backpanel.
Claims 9-12 inherit the deficiency of claim 8.
With respect to claim 13:	New limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel” is not described in the specification.  Applicant points to Figs. 1 and 2 as supposedly teaching this limitation, but the width of buffer pad 14 is greater than the width of the holes 23, 33 through which it must be inserted and thus the configuration of Fig. 2 could only be achieved by deforming the buffer pad so that it can fit through the holes before the fixing member fixes the reflective sheet onto the backpanel.
Claims 14-19 inherit the deficiency of claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	It is unclear what structure the product-by-process limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.  Applicant defines the invention in terms of a method step of changing the shape of the buffer pad being omitted, but the claim is directed to the product, not the process, and thus interpreted as covering the structure implied by the absence of the process step.  However, there is no disclosure in the application tying this method step or lack thereof to any structural distinction in the final product being claimed.
Claims 2-7 inherit the deficiency of claim 1.
With respect to claim 8:	It is unclear what structure the product-by-process limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.  Applicant defines the invention in terms of a method step of changing the shape of the buffer pad being omitted, but the claim is directed to the product, not the process, and thus interpreted as covering the structure implied by the absence of the process step.  However, there is no disclosure in the application tying this method step or lack thereof to any structural distinction in the final product being claimed.
Claims 9-12 inherit the deficiency of claim 8.

Claims 14-19 inherit the deficiency of claim 13.
For purposes of examination the limitation “the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel” will be interpreted as covering any shapes which are not required to change before the fixing step or are not required to change after the fixing step, and including at least the shapes shown in the application in Figs. 1, 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2006/0012982 A1) in view of King (US 4405256).
With respect to claim 1:	Kuo teaches “a fixing member (10) of a backlight module (Figs. 2a, 2b) for fixing a reflective sheet (11) onto a backpanel (12), wherein the reflective sheet and the backpanel respectively include a reflective-sheet through hole (11c) and a backpanel through hole (12c), and the fixing member of the backlight module comprises: a first clamping portion (13) and a second clamping portion (15), wherein the first clamping portion includes a first clamping surface (13a), and the second clamping portion includes a second clamping surface facing the first clamping surface (15a); a shaft portion (14) including a peripheral side surface (14a) and connecting between the first clamping surface and the second clamping surface (see Fig. 2a), wherein the shaft portion connects between the first clamping portion and the second clamping portion (see Fig. 2a), wherein when the reflective sheet contacts the 
Kuo does not specifically teach “a buffer pad disposed on the first clamping surface, the second clamping surface and the peripheral side surface, wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface, the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.
However, King teaches “a buffer pad (125) disposed on the first clamping surface (BF), the second clamping surface (BH) and the peripheral side surface (114), wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface (see Fig. 14), the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel (column 9 lines 12-34; the shape of the buffer pad is only changed during the fixing step, not before or after, and in the final product (Fig. 14) has the same shape as applicant’s disclosed invention)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King 
With respect to claim 2:	Kuo teaches “wherein the shaft portion includes a columnar structure (see Fig. 2a)”.
With respect to claim 3:	Kuo does not specifically teach “wherein the buffer pad contacts surfaces of a portion of the backpanel and a portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.
However, King teaches “wherein the buffer pad contacts surfaces of a portion of the backpanel (analogous to 1st P (see Fig. 14)) and a portion of the reflective sheet (analogous to 2nd P (see Fig. 14)) when the shaft portion (110) is located in the backpanel through hole and the reflective-sheet through hole (see Fig. 14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 4:	Kuo teaches “wherein a height of the shaft portion (H1) is smaller than or equal to a sum of a thickness of the reflective sheet (H2) and a thickness of the backpanel (H3; see Fig. 2b)”.
With respect to claim 5:	Kuo teaches “wherein the first clamping portion, the second clamping portion, and the shaft portion form an I-shaped structure (see Fig. 2a)”.

With respect to claim 7:	Kuo does not specifically teach “wherein the buffer pad includes a buffer surface, and the buffer surface contacts the surfaces of the portion of the backpanel and the portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.
However, King teaches “wherein the buffer pad includes a buffer surface, and the buffer surface contacts the surfaces of the portion of the backpanel and the portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole (see Fig. 14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 8:	Kuo teaches “a fixing member (10) of a backlight module (Figs. 2a, 2b) for fixing a reflective sheet (11) onto a backpanel (12), wherein the reflective sheet and the backpanel respectively include a reflective-sheet through hole (11c) and a backpanel through hole (12c), and the fixing member of the backlight module comprises: a first clamping portion (13) and a second clamping portion (15), wherein the first clamping portion includes a first clamping surface (13a), and the second clamping portion includes a second clamping surface facing the first clamping surface (15a); a shaft portion including a columnar structure (14), wherein the shaft portion includes a peripheral side surface (14a) and connects between the first clamping 
Kuo does not specifically teach “a buffer pad disposed on the first clamping surface, the second clamping surface and the peripheral side surface, wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface, the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.
However, King teaches “a buffer pad (125) disposed on the first clamping surface (BF), the second clamping surface (BH) and the peripheral side surface (114), wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface (see Fig. 14), the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel (column 9 lines 12-34; the shape of the buffer pad is only changed during the 
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 9:	Kuo does not specifically teach “wherein the buffer pad contacts surfaces of a portion of the backpanel and a portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.
However, King teaches “wherein the buffer pad contacts surfaces of a portion of the backpanel (analogous to 1st P (see Fig. 14)) and a portion of the reflective sheet (analogous to 2nd P (see Fig. 14)) when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole (see Fig. 14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 10:	Kuo does not specifically teach “wherein the buffer pad includes a buffer surface, and the buffer surface contacts the surfaces of the portion of the backpanel and the portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.

It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 11:	Kuo teaches “wherein the first clamping portion, the second clamping portion, and the shaft portion form an I-shaped structure (see Fig. 2a)”.
With respect to claim 12:	Kuo teaches “wherein the first clamping portion, the second clamping portion, and the shaft portion are a one-piece structure (see Fig. 2a)”.
With respect to claim 13:	Kuo teaches “a backlight module (Figs. 2a, 2b), comprising: a backpanel (12) including a backpanel through hole (12c); a reflective sheet disposed on the backpanel (11), wherein the reflective sheet includes a reflective-sheet through hole (11c); and a fixing member for fixing the reflective sheet on the backpanel (10), wherein the fixing member comprises: a first clamping portion (13) and a second clamping portion (15), wherein the first clamping portion includes a first clamping surface (13a), and the second clamping portion includes a second clamping surface facing the first clamping surface (15a); a shaft portion (14) including a peripheral side surface (14a) and connecting between the first clamping surface and the second clamping surface (see Fig. 2a), wherein the shaft portion connects between the first 
 Kuo does not specifically teach “wherein the shaft portion, the first clamping portion and the second clamping portion do not directly contact with the backpanel and the reflective sheet; and a buffer pad disposed on the first clamping surface, the second clamping surface and the peripheral side surface, wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface, the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel”.
However, King teaches “wherein the shaft portion (112), the first clamping portion (BH) and the second clamping portion (BF) do not directly contact with the backpanel (analogous to 1st P (see Fig. 14)) and the reflective sheet (analogous to 2nd P (see Fig. 14)); and a buffer pad (125) disposed on the first clamping surface, the second clamping surface and the peripheral side surface, wherein the buffer pad completely contacts with the first clamping surface, the second clamping surface and the peripheral side surface (see Fig. 14), the shape of the buffer pad does not change before and after the fixing member fixes the reflective sheet onto the backpanel (column 9 lines 12-34; 
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 14:	Kuo teaches “wherein the shaft portion includes a columnar structure (see Fig. 2a)”.
With respect to claim 15:	Kuo does not specifically teach “wherein the buffer pad contacts surfaces of a portion of the backpanel and a portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.
However, King teaches “wherein the buffer pad contacts surfaces of a portion of the backpanel and a portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole (see Fig. 14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).
With respect to claim 16:	Kuo teaches “wherein a height of the shaft portion (H1) is smaller than or equal to a sum of a thickness of the reflective sheet (H2) and a thickness of the backpanel (H3; see Fig. 2b)”.

With respect to claim 18:	Kuo teaches “wherein the first clamping portion, the second clamping portion, and the shaft portion are a one-piece structure (see Fig. 2a)”.
With respect to claim 19:	Kuo does not specifically teach “wherein the buffer pad includes a buffer surface, and the buffer surface contacts the surfaces of the portion of the backpanel and the portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole”.
However, King teaches “wherein the buffer pad includes a buffer surface, and the buffer surface contacts the surfaces of the portion of the backpanel and the portion of the reflective sheet when the shaft portion is located in the backpanel through hole and the reflective-sheet through hole (see Fig. 14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the fixing member of Kuo with the buffer pad of King in order to prevent damage to the reflective sheet and backpanel (King column 9 lines 62-68).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875